    Case 1:19-cv-01834-AMD-CLP Document 45 Filed 03/26/21 Page 1 of 1 PageID #: 361
                                       AHMAD KESHAVARZ
                                                   Attorney at Law
16 C O U R T S T ., 26 T H F L O O R   W W W .N E W Y O R K C O N S U M E R A T T O R N E Y . C O M   Telephone: (718) 522-7900
B R O O K L Y N , NY 11 241 - 1 026     E-mail: ahmad@NewYorkConsumerAttorney.com                           Fax: (877) 496-7809


      March 26, 2021

      VIA ECF
      Cheryl L. Pollak
      United States Magistrate Judge
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201

                   Re:       Letter on current status of court-ordered mediation.

                             Larsella Oglesby v. Alltran Financial LP, et al., No. 1:19-cv-01834-AMD-
                             CLP


      Dear Judge Pollak:
              The undersigned represents Plaintiff Larsella Oglesby in this action for FDCPA and other
      related claims. This letter provides an update on the status of the mediation as requested by
      chambers.
              Because of personal difficulties for Defendants’ counsel, the mediation in this matter was
      adjourned from March 9, 2021 to March 30, 2021, and unfortunately due to the same difficulties
      will be adjourned again at a date to be determined in April. If the Court wishes, our office will
      gladly provide a further update once the new date for mediation has been determined.
      Respectfully submitted,
      /s/
      Emma Caterine


      cc: all counsel of record via ECF and mediator by email.




                                                                     1
